Title: To John Adams from Robert Thomson, 21 May 1798
From: Thomson, Robert
To: Adams, John



21 May 1798

At the Meeting of the Federal Troop of Horse, under the command of Captain Thomson, on Monday the 21st. of May 1798, at Newton in the County of Sussex, and State of New Jersey: The Gentlemen composing the Troop, influenced by patriotic motives, concieve it their duty, to convey to the President of the United States, their sentiments with respect to his Administration of Our Government; adopt the following resolution viz.
That Messrs: Abner Woodruff, Jacob S. Thomson & Wm. T. Anderson, be a committee to draft an address; who having reported the following, it was unanimously agreed to, and individually Subscribed—
To the President of the United States.
Sir,
It affords us the most heartfelt satisfaction to observe the cordial Testimonies of Attachment to the Federal Government, and your administration of it, from different parts of the union; and the unanimity of sentiment which pervades the State of New–Jersey—.
We view with Honest indignation, and becoming resentment, the conduct of the French Republic, towards our native Country. As citizens and as soldiers, we feel it incumbent on us, at this eventful period, to express to our first Magistrate, and Commander in cheif, our high opinion of his wise, firm, and patriotic administration; and our perfect approbation of the measures he has pursued for the restoration of harmony with France, on terms compatible with the Honor, and Interests of our Country. We know it is our duty, and it is our fixed resolution, to support our national Independence, with our fortunes and our lives.
That an overruling Providence, may long continue to you, the uninterrupted enjoyment of your health is the sincere wish of the members of the Federal Troops.
It is further resolved that the Committee, forward by the earliest opportunity the above Address, to the Honorable Mark Thomson Esqr., Representative in Congress; from this County, and request him to present the same to the President.
Robert Thomson. Captain.39 other signatures